UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
 BARBARA BOLLENBACH,                               :
                                                   :
                        Plaintiff,                 :
                                                   :          18cv997
                -against-                          :
                                                   :          OPINION & ORDER
 KIMBERLY HAYNES,                                  :
                                                   :
                        Defendant.                 :
                                                   :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Plaintiff Barbara Bollenbach brings this diversity action against Defendant

Kimberly Haynes for damages and declaratory relief. Defendant moves to dismiss this action

under Rule 12(b)(1) based on various abstention doctrines. For the reasons that follow,

Defendant’s motion is granted.

                                         BACKGROUND

               This action represents the latest front in an internecine feud over certain assets

following the death of Stephen Bollenbach, a former member of the boards of directors of KB

Home, Time Warner, Harrah’s and Macy’s, and a former executive of Hilton Hotels and the

Walt Disney Company. In accord with the nomenclature used by the parties, this Court refers to

Barbara Bollenbach as “Barbara,” Kimberly Haynes as “Kimberly,” and Stephen Bollenbach as

“Stephen.” The following is drawn from the complaint in this action (the “Complaint”) and

documents filed in connection with probate proceedings involving the parties pending in the

Suffolk County Surrogate’s Court (the “Surrogate’s Court”).

I.     Facts

               Barbara and Stephen were married from 1970 until their divorce in 2010. In
2010, a California state court entered a Judgment for Dissolution of Marriage (the “2010

Judgment”), which entitled Barbara to an interest in certain of Stephen’s Time Warner and KB

Home assets. (Complaint, ECF No. 1 (“Compl.”), ¶¶ 7, 9; see Compl., Ex. A.) In particular, the

2010 Judgment awarded Barbara 50% of Time Warner annual cash retainers in a deferred share

account to be paid to Stephen in five annual distributions. (Compl. ¶ 11-12.) Separately,

Barbara maintains that the 2010 Judgment awarded her an interest in three categories of KB

Home assets. First, the 2010 Judgment awarded Barbara 50% of the proceeds from the exercise

of specified KB Home stock options that were under Stephen’s management and control.

(Compl. ¶¶ 16-19.) Second, the 2010 Judgment entitled Barbara to 50% of an IRA with an

account number ending in 9233 (the “9233 Account”) and a SEP IRA with an account number

ending in 9333 (the “9333 Account”) that Stephen held with UBS. (Compl. ¶¶ 28-29, 32-33.)

Third, Barbara asserts an entitlement to 100% of KB Home common stock that Stephen received

as deferred compensation but failed to disclose in the 2010 Judgment. (Compl. ¶¶ 23-24, 27.)

               After Barbara and Stephen’s divorce, Kimberly and Stephen were married from

2011 until his death on October 8, 2016. (Compl. ¶ 7.) Barbara alleges that sometime following

entry of the 2010 Judgment, Stephen designated Kimberly as the beneficiary of the Time Warner

deferred share account, the KB Home stock options, and the KB Home deferred stock in

contravention of the 2010 Judgment. (Compl. ¶¶ 13, 20, 25.) Barbara also alleges that she was

the named beneficiary of the 9233 and 9333 Accounts as of September 30, 2016. (Compl. ¶¶ 30,

34.) Barbara claims that Kimberly received the Time Warner and KB Home assets following

Stephen’s death. In particular, Kimberly received or will receive the annual distributions from

the Time Warner deferred share account, exercised the KB Home stock options, and received

payment of the KB Home deferred stock. (Compl. ¶¶ 14-15, 21-22, 26.) Barbara also avers that



                                                2
following Stephen’s death, Kimberly rolled over the proceeds of the 9233 Account and the 9333

Account to IRA accounts for her own benefit. (Compl. ¶¶ 31, 35.)

II.    Surrogate’s Court Proceeding

               Stephen’s will was admitted to probate by the Surrogate’s Court. (Declaration of

Michael A.H. Schoenberg in Support of Motion to Dismiss, ECF No. 22 (“Schoenberg Decl.”),

Ex. B (“Verified Petition”); Schoenberg Decl., Ex. C (“Verified Answer”).) In relevant part, the

will directed that the residue of the Estate of Stephen Bollenbach (the “Estate”) be poured over

into a living trust executed on the same day as the will (the “Trust”). (Schoenberg Decl., Ex. D

(“December 2017 Surrogate’s Court Decision”).) Neither party disputes that Kimberly is the

executor of the Estate to whom the Surrogate’s Court issued letters testamentary, or that

Kimberly is the trustee of the Trust. (Verified Petition ¶¶ 16, 17; Verified Answer ¶¶ 16, 17.)

               On March 23, 2017, Barbara served a notice of claim against the Estate on

Kimberly—then, the preliminary executor of the Estate—pursuant to the terms of the 2010

Judgment. (Verified Petition, Ex. D.) Barbara’s claim purported to be premised on the failure to

transfer “various property interests, assets and other rights” to Barbara. (Verified Petition, Ex.

D.) On August 9, 2017, Barbara verified a petition in the Surrogate’s Court to determine the

validity and amount of her claims against the Estate. (See Verified Petition.) As relevant here,

the petition asserted claims to certain amounts owed to Barbara by the Estate before any

distribution and sought to enjoin the transfer of the assets subject to the claims in the petition.

(Verified Petition ¶ 19.) Those assets include the Time Warner deferred retainers, the KB Home

stock options, the KB Home deferred compensation shares not disclosed in the 2010 Judgment,

and the assets in the 9233 and 9333 Accounts. (Verified Petition ¶¶ 22-24, 33, 39, 49.)




                                                  3
                                               DISCUSSION

I.      Legal Standard

                A case is “properly dismissed for lack of subject matter jurisdiction under Rule

12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate it.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). “In resolving a motion to dismiss

under Rule 12(b)(1), the district court must take all uncontroverted facts in the complaint . . . as

true, and draw all reasonable inferences in favor of the party asserting jurisdiction.” Tandon v.

Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014). Moreover, a court

may “consider materials extrinsic to the complaint” when subject matter jurisdiction is

challenged. Phifer v. City of N.Y., 289 F.3d 49, 55 (2d Cir. 2002). The plaintiff has the burden

of proving “the existence of subject matter jurisdiction by a preponderance of the evidence.”

Moser v. Pollin, 294 F.3d 335, 339 (2d Cir. 2002).

                Courts in this circuit have routinely recognized that Rule 12(b)(1) is the proper

procedural vehicle for raising abstention issues. See, e.g., Phillips v. Citibank, N.A., 252 F.

Supp. 3d 289, 295 (S.D.N.Y. 2017); Artists Rights Enf’t Corp. v. Estate of Robinson, 2017 WL

933106, at *4 (S.D.N.Y. Mar. 8, 2017). “Abstention is generally disfavored, and federal courts

have a ‘virtually unflagging obligation’ to exercise their jurisdiction.” Niagara Mohawk Power

Corp. v. Hudson River-Black River Regulating Dist., 673 F.3d 84, 100 (2d Cir. 2012); accord

Woodford v. Cmty. Action Agency of Greene Cty., Inc., 293 F.3d 517, 522 (2d Cir. 2001)

(describing abstention as “compris[ing] a few extraordinary and narrow exceptions to a federal

court’s duty to exercise its jurisdiction”).

                Kimberly invokes a quartet of exceptions to the general rule that federal courts

must exercise valid federal jurisdiction—namely, the prior pending proceeding doctrine,



                                                   4
Colorado-River abstention, Younger abstention, and the probate exception. Because this Court

concludes that this action should be dismissed under the probate exception, it does not reach

Kimberly’s alternative grounds for dismissal. Accord Mercer v. Bank of N.Y. Mellon, N.A.,

2014 WL 3655657, at *3 n.6 (E.D.N.Y. July 21, 2014), aff’d, 609 F. App’x 677 (2d Cir. 2015)

(summary order).

II.    Probate Exception to Federal Jurisdiction

               The probate exception to federal diversity jurisdiction “is ‘one of the most

mysterious and esoteric branches of the law of federal jurisdiction.’” Ashton v. Josephine Bay

Paul & C. Michael Paul Found., Inc., 918 F.2d 1065, 1071 (2d Cir. 1990) (quoting Dragan v.

Miller, 679 F.2d 712, 713 (7th Cir. 1982)). It “reserves to state probate courts the probate or

annulment of a will and the administration of a decedent’s estate; it also precludes federal courts

from endeavoring to dispose of property that is in the custody of a state probate court.” Marshall

v. Marshall, 547 U.S. 293, 311-12 (2006). However, “it does not bar federal courts from

adjudicating matters outside those confines and otherwise within federal jurisdiction.” Marshall,

547 U.S. at 312. In other words, a federal court retains jurisdiction where its exercise “will result

in a judgment that does not dispose of property in the custody of a state probate court, even

though the judgment may be intertwined with and binding on those state proceedings.”

Lefkowitz v. Bank of N.Y., 528 F.3d 102, 106 (2d Cir. 2007). Consequently, the exception

applies only when a plaintiff seeks (1) to “administer an estate, probate a will, or do any other

purely probate matter”; or (2) “to reach a res in the custody of a state court.” Lefkowitz, 528

F.3d at 106. Here, the first circumstance is plainly inapplicable. Cf. Moser, 294 F.3d at 340

(“[S]ince few practitioners would be so misdirected as to seek . . . letters testamentary or letters

of administration from a federal judge, the first prong of the probate exception is rarely, if ever,



                                                  5
violated.”). Thus, the dispositive question is whether Barbara’s claims ask this Court to exercise

control over a res in the custody or control of a state court.

               Barbara’s claims principally seek damages in the amount corresponding to her

share of the assets to which she purports to be entitled under the 2010 Judgment. Specifically,

she seeks (1) $253,333.67, which represents 50% of the first annual distribution of the Time

Warner cash retainers received by Kimberly (see Compl. ¶¶ 11-14, 37); (2) $460,665.13, which

represents 50% of the value of the KB Home stock options that Kimberly exercised after

Stephen’s death (see Compl. ¶¶ 16-22, 42); (3) $147,061.81, which represents 100% of the KB

Home common stock paid to Kimberly (see Compl. ¶¶ 23-27, 44); (4) $64,901.15, which

represents 50% of the proceeds of the 9233 Account that Kimberly rolled over into another IRA

account after Stephen’s death (see Compl. ¶¶ 28-31, 46); and (5) $91,623.26, which represents

50% of the proceeds of the 9333 Account that Kimberly rolled over into another IRA account

after Stephen’s death (see Compl. ¶¶ 32-35, 48). Finally, the Complaint seeks a declaration that

Barbara is the rightful owner of 50% of the four remaining annual distributions of the Time

Warner cash retainers. (See Compl. ¶¶ 15, 40.)

               To be sure, the Complaint’s theory of liability—in contrast to its cataloguing of

the assets to which Barbara asserts an interest—is comparatively Delphic, alleging only in

substance that Barbara has been damaged in the amounts in which she seeks monetary damages.

(Compl. ¶¶ 36-37, 41-48.) But Barbara’s opposition papers offer some explication of the nature

of her claims. The affirmation submitted by her attorney characterizes this action as one for

conversion based on Kimberly’s receipt of the Time Warner and KB Home assets. (See

Affirmation in Opposition to Defendant’s Motion to Dismiss, ECF No. 35 (“Novick Affirm.”),

¶ 3.) Barbara’s opposition brief premises this action on Stephen’s purportedly invalid



                                                  6
designation of Kimberly as beneficiary of the Time Warner and KB Home assets subject to the

2010 Judgment.1 (See Memorandum of Law in Opposition to Motion to Dismiss, ECF No. 34

(“Opposition”), at 1.)

                   Whatever their precise nature, Barbara’s claims for damages—as alleged in the

operative pleading—essentially sound in conversion. Under New York law, “[t]he tort of

conversion is established when one who owns and has a right to possession of personal property

proves that the property is in the unauthorized possession of another who has acted to exclude

the rights of the owner.” Republic of Haiti v. Duvalier, 626 N.Y.S.2d 472, 475 (N.Y. App. Div.

1995); accord Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 403-04 (2d Cir. 2006)

(“According to New York law, ‘[c]onversion is the unauthorized assumption and exercise of the

right of ownership over goods belonging to another to the exclusion of the owner’s rights.’”

(alteration in original)). Where the property is money, “it must be specifically identifiable and

be subject to an obligation to be returned or to be otherwise treated in a particular manner.”

Republic of Haiti, 626 N.Y.S.2d at 475. Further, as relevant here, “[t]he funds of a specific,

named bank account are sufficiently identifiable.” Republic of Haiti, 626 N.Y.S.2d at 384. By

comparison, the thrust of Barbara’s claims for damages is that the 2010 Judgment entitles her to

certain possessory rights to specific Time Warner and KB Home assets that Kimberly received.

                  As an initial matter, a review of the Surrogate’s Court’s proceeding reveals that

the Surrogate’s Court has custody or supervisory control over the Time Warner and KB Home

assets because they are subject to the claims in the Verified Petition against the Estate.2 Accord


1
        It is worth noting that while Barbara’s opposition brief argues that Stephen’s violations of the 2010
Judgment are the subject of this action, counsel apparently recognizes that the claim against the Estate in Surrogate’s
Court encompasses these violations. (See Novick Affirm. ¶ 4; Opposition, at 3.)
2
         To be sure, the general rule is that certain assets—such as 401(k) accounts or IRAs—bypass the probate
system in the event of a valid, inter vivos beneficiary designation. See, e.g., Mury v. Allen, 2010 WL 5117239, at
*2 (N.Y. Sup. Ct. Nov. 22, 2010); In re Raymond, 2001 WL 914266, at *1 (N.Y. Surr. Ct. July 6, 2001). But here,

                                                          7
Architectural Body Research Found. v. Reversible Destiny Found., 335 F. Supp. 3d 621, 635

(S.D.N.Y. 2018) (“Indeed, plaintiff’s conversion and replevin claims—by definition—cannot be

pursued against the Estate unless it has ‘possession’ of the disputed property.”). And even

before the filing of this action, the Surrogate’s Court ordered Kimberly to show cause why the

Verified Petition’s claims against the Estate should not be allowed and why Kimberly should not

be preliminarily enjoined—whether individually, as executor of the Estate, or as trustee of the

Trust—from transferring the Time Warner deferred retainers, KB Home stock options, the KB

Home common stock, the 9233 and 9333 Accounts. (Schoenberg Decl., Ex. F.) This conclusion

is further bolstered by the Complaint’s allegations that the distribution of the Time Warner and

KB Home assets did not take place until after Stephen’s death. See Architectural Body Research

Found., 335 F. Supp. 3d at 637 (concluding that personal property held by the decedent at the

time of death automatically became an asset of the estate “within the custody and control of the

Surrogate’s Court . . . until and unless a court of competent jurisdiction says otherwise”)

(citations omitted)).

                  In determining whether a plaintiff seeks to reach a res under the custody or

control of a state court, the Second Circuit contrasts claims seeking “in essence, a disgorgement

of funds that remain under the control of the Probate Court,” with claims for “damages from

Defendants personally rather than assets or distributions from [an] estate.” See Lefkowitz, 528

F.3d at 107-08. However, courts must “examine the substance of the relief that [the plaintiff] is

seeking, and not the labels they have used.” Mercer, 609 F. App’x at 680 (citing Lefkowitz, 528

F.3d at 107); accord Architectural Body Research Found., 335 F. Supp. 3d at 640. Here, while

Barbara styles her claims as seeking in personam damages from Kimberly in her individual


the validity of Stephen’s designation of Kimberly as beneficiary is precisely one of the disputed issues before the
Surrogate’s Court.

                                                          8
capacity, the gravamen of her claims is that Kimberly improperly received assets currently

within the supervision of the Surrogate’s Court based on Stephen’s illegitimate designation of

her as beneficiary of the Time Warner and KB Home assets. Irrespective of the language in

which she clothes her claims, Barbara ultimately seeks to recover her share of the Time Warner

and KB Home assets distributed to Kimberly.3 Stated differently, her claims fundamentally aim

to divert to Barbara some portion of assets already under the supervision of the Surrogate’s

Court—a proposition that she appears to acknowledge. (See Opposition, at 3 (recognizing that if

Barbara recovers the full amount of her claims, “no claim would exist against the estate with

respect to those assets”).)

                 In this regard, Barbara’s claims differ from those brought by estate administrators

or executors to add assets to an estate that were not part of the estate at the time of the decedent’s

death, which courts have routinely found to be outside the bounds of the probate exception.

Architectural Body Research Found., 335 F. Supp. 3d at 639 n.10 (collecting cases); accord

Marcus v. Quattrocchi, 715 F. Supp. 2d 524, 534 (S.D.N.Y. 2010); Capponi v. Murphy, 772 F.

Supp. 2d 457, 466 (S.D.N.Y. 2009). Rather, the determination that the probate exception divests

this Court of jurisdiction to entertain Barbara’s claims is consistent with precedent from this

circuit finding such “complaints about the maladministration of [the decedent’s estate], which

have been proceeding in probate courts,” to be barred by the probate exception, though they may

be “mask[ed] in claims for federal relief.” Lefkowitz, 528 F.3d at 107; see, e.g., Mercer, 2014

WL 3655657, at *2 (dismissing claims alleging improper distribution of funds from a trust

created by a will and still under the control of the Surrogate’s Court that in essence complained

about “the alleged mismanagement of assets in the trusts and malfeasance by the fiduciaries”).


3
       In the proceeding before the Surrogate’s Court, Barbara takes the position that these assets were distributed
by Kimberly individually and as executor of the Estate. (Verified Petition ¶ 3.)

                                                         9
               Moreover, another judge in this district applied the probate exception to a

factually analogous scenario in dismissing claims brought by a plaintiff, who was the son of the

decedent and his former spouse, against the decedent’s spouse at the time of his death. Fisch v.

Fisch, 2014 WL 5088110, at *1 (S.D.N.Y. Sept. 23, 2014). In relevant part, the plaintiff there

asserted that the defendant was named the executor of the decedent’s estate and sole beneficiary

under his will in contravention of a separation agreement entered into by decedent and his former

spouse, which required decedent to leave his estate to his children and maintain life insurance

policies naming his children as beneficiaries. Fisch, 2014 WL 5088110, at *1. The court

observed that “while styled as a claim seeking actual damages from Defendant,” plaintiff’s

claim—which “essentially seek[s] a declaration . . . that a portion of the estate (or its equivalent

amount of money) should go to him instead of to Defendant”—is “really against the estate

itself.” Fisch, 2014 WL 5088110, at *3. Similarly, Barbara’s claims for damages in the amount

of her purported share of specific assets within the Surrogate’s Court’s purview are at their core

predicated on Stephen’s designation of Kimberly as beneficiary and Kimberly’s receipt of those

assets after Stephen’s death. Finally, Barbara’s claim for declaratory relief as to her ownership

of the Time Warner assets that have not yet been distributed must also be dismissed under the

probate exception. See Lefkowitz, 528 F.3d at 107 (affirming dismissal of claim for declaratory

judgment as to plaintiff’s ownership of assets under the control of the probate court);

Architectural Body Research Found., 335 F. Supp. 3d at 640 (collecting cases in which courts

have dismissed declaratory judgment claims asserting ownership over assets within the control of

the probate court).

               In her opposition to the motion to dismiss, Barbara suggests that the probate

exception cannot apply in the context of a testamentary trust, relying on out-of-circuit district



                                                 10
court decisions. This contention is unpersuasive. As another judge in this district noted,

“although a minority of courts have held that trust matters do not fall within the probate

exception, many courts, including the Supreme Court in Marshall, have applied the probate

exception analysis to situations involving trusts.” See Marcus, 715 F. Supp. 2d at 531 n.4.

Likewise, the Second Circuit has invoked the probate exception to affirm the dismissal of claims

brought by residual beneficiaries of a testamentary trust. See Mercer, 609 F. App’x at 679

(stating that the general principle underlying the probate exception “applies equally when, as in

this case, the res in question is not property of an estate but property of a trust” (citing Princess

Lida of Thurn & Taxis v. Thompson, 305 U.S. 456, 466 (1939) and Beach v. Rome Tr. Co., 269

F.2d 367, 371 (2d Cir. 1959))).

               Barbara also urges denial of Kimberly’s motion to dismiss on the basis that the

Surrogate’s Court lacks subject matter jurisdiction over the claims in this action such that the

probate exception and abstention cannot apply. (See Opposition, at 2; Opposition, at 3 (arguing

that a prerequisite for abstention is that the Surrogate’s Court may exercise jurisdiction).) But a

federal court’s constitutional or statutory authority to hear a case does not turn on the availability

of an alternative forum with jurisdiction over the claims in question. And in any event, Barbara

recognizes that her claims may be brought in the Supreme Court of the State of New York. (See

Opposition, at 10.) Barbara’s remaining contention is that no basis exists to abstain in favor of

the New York Supreme Court because there is diversity of citizenship between the parties.

However, it cannot be the case that the mere existence of subject matter jurisdiction is reason

enough to extinguish any basis to abstain. Indeed, the probate exception and the abstention

doctrines that Kimberly invokes presuppose (almost by definition) that a federal court has

subject matter jurisdiction that it must or may then decline to exercise. Because the probate



                                                  11
exception requires such a conclusion here, this action is dismissed.

                                         CONCLUSION

               For the foregoing reasons, Defendant’s motion to dismiss Plaintiff’s claims is

granted. All pending applications are denied as moot. The Clerk of Court is directed to

terminate the motion pending at ECF No. 21 and mark this case as closed.

Dated: March 8, 2019
       New York, New York


                                                     SO ORDERED:


                                                     _______________________________
                                                          WILLIAM H. PAULEY III
                                                                  U.S.D.J.




                                                12
